FeRguson, Judge
(concurring in the result) :
I concur in the result. Although I find myself in general agreement with most of the principal opin-ion, my concurrence is limited because of a few choices of language which I deem unfortunate and because I disagree in part with the treatment accorded Point VI. I agree the convictions under specifications 2 and 3 are sustainable under the second subsection of Article 134, Uniform Code of Military Justice, 10 USC § 934, as conduct of a nature to bring discredit upon the armed forces. I note, too, that the law officer gave proper instructions on this element. However, it is my view that the intent of Congress is made clear by the statute and that if the actions of accused were alleged as a violation of the Atomic Energy Act and charged under the third subsection of Article 134 of the Code, supra, as a crime not capital, the provisions of 42 USC § 2271 (c) would need to be complied with even though trial is in the military courts.